EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Insert the following paragraph at the beginning of the specification:
This application is a national stage application claiming priority to PCT/EP2018/085897, now WO/2019/121951, filed on December 19, 2018, which claims priority to Danish Patent Application Serial No. DKPA 2017 00732, filed on December 20, 2017.

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Carrara (EP 3115338 A1), Osman et al. (US 4,789,527) and Blanchard (US 7,081,230 B2).
Regarding claim 1, Carrara discloses a multi-bed ammonia converter (1) including a vessel (2) and a catalytic cartridge comprising three adiabatic catalytic beds (3, 4, 5) arranged in series and two inter-bed tube heat exchangers (6, 7) and a bottom heat exchanger (8) (see figure 1 and paragraphs 0022-0024); fig. 2 shows the reactor which is revamped by addition of a plate heat exchanger (10) an adiabatic axial flow converter, in which process gas passes from an outer annulus via a catalyst bed wherein the process gas is converted to a product, to an inner centre tube, wherein
- the catalyst bed comprises at least one module comprising one or more catalyst layers having a height hcat.
Osman et al. discloses an adiabatic axial flow converter, in which process gas passes from an outer annulus via a catalyst bed wherein the process gas is converted to a product, to an inner centre tube, wherein
- the catalyst bed comprises at least one module (reactor cartridge, 236) comprising one or more catalyst layers (210, 260) having a height hcat, and 
- feed means (gas opening, 284) are arranged to provide a flow of process gas from the outer annulus to an inlet part of one or more modules (see figure 5 and column 8, line 10 through column 10, line 46).
Blanchard discloses a reactor for performing exothermic reactions (ammonia converter, see Abstract), comprising within a cylindrical shell at least two parallel operated, through perforations (204), cylindrical catalyst volumes (120,122) arranged in stacked order (see Abstract; figure 2 and column 4, line 59 through column 5, line 39).
The prior art references fail to disclose or suggest an adiabatic axial flow converter, have a collector means are arranged to provide a flow of product stream of converted process gas which has passes axially through the catalyst bed of one or more of the modules to the centre tube.
Claims 2-14 depend on claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner




/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774